Citation Nr: 1120681	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for heart problems (also claimed as irregular heart beat).  

2.  Entitlement to service connection for right testicular atrophy. 

3.  Entitlement to service connection for a hearing loss disability.  

4.  Entitlement to service connection for an eye disability.  

5.  Entitlement to service connection for sexual dysfunction for loss of reproductive organ.  

6. Entitlement to service connection for a left leg disability. 

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for neck/head disability. 

9.  Entitlement to service connection for loss of energy/fatigue. 

10.  Entitlement to service connection for residuals of cancer and treatments claimed as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is associated with the record.  The issues discussed during the hearing were entitlement to service connection for heart problems (also claimed as irregular heart beat), right testicular atrophy, hearing loss disability, eye disability and sexual dysfunction for loss of reproductive organ.  The Board notes that the issues of entitlement to service connection for a left leg disability, sleep apnea, neck/head disability, loss of energy/fatigue and residuals of cancer and treatments claimed as secondary to radiation exposure were not discussed during the October 2010 hearing.  However, in an April 2011 statement, the Veteran stated that he did not wish to have a hearing on those claims. 

The issue of entitlement to service connection for tinnitus been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for heart problems (also claimed as irregular heart beat), right testicular atrophy, a hearing loss disability, eye disability, sexual dysfunction for loss of reproductive organ, left leg disability, sleep apnea, neck/head disability, loss of energy/fatigue, and residuals of cancer and treatments claimed as secondary to radiation exposure.

The appellant related in December 2004 that he was injured in August 1952 while in service which caused pain in his back and left groin for five days.  He related that he has suffered back pain and numbness in his left leg ever since.  He further related that the next year he was exposed to radiation and that his exposure has caused his sleep apnea, skin cancer and chronic fatigue.  In October 2005, the Veteran related that he believed that his eye problems were caused by atomic testing in service as he was not issued safety glasses.  In March 2006, the Veteran related that he had a heart murmur that he did not have before.  

During his October 2010 hearing, the Veteran stated that he was a boatswain's mate while in the Navy.  He stated that he was exposed to loud noise during Operation Caste which included bomb explosions.  According to the Veteran, he noticed hearing problems about two to three years after service.  He first noticed eye problems about 20 to 30 years ago.  He stated that he had to wear glasses until he had his cataracts removed.  He related having an irregular heart beat and that his heart problems started around the time they set the bombs off in service.  The Veteran also related that he noticed or was diagnosed with atrophy of the right testicle about a year after the bombs.  He stated that he wanted more children but it was impossible and that all of his children were born with defects from his radiation exposure.  The Veteran indicated that his eye problems and atrophy of the right testicle were related to his radiation exposure, and that the atrophy of his right testicle caused his creative organ loss of ejaculation.  

After review of the record, the Board finds that a VA compensation and pension examination is necessary to decide the claims for service connection.  In this regard, the evidence shows that the Veteran has a history of obstructive sleep apnea, cardiac arrhythmia, skin cancer, sensorineural hearing loss, neck pain/degenerative changes of cervical spine, eye problems and left leg tingling/numbness.  The Veteran has attributed his disabilities to service to include radiation exposure.  The Board finds that the Veteran has rendered competent lay testimony regarding his disabilities and the explosions he experienced in service.  The record also shows that he was involved in Operation Caste and that he was exposed to radiation in service.  Although the Veteran submitted etiology opinions in December 2010 regarding his hearing loss, heart and right testicular atrophy, the Board notes that the opinions are without reason and rationale.  

Also, regarding the issue of service connection for a hearing loss disability, the Board notes that the record contains two conflicting etiology opinions.  As such, we find that another opinion is needed to decide the claim.

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims stated that the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the veteran's service.  The types of evidence that demonstrate an "indication" include credible evidence of continuing symptoms, such as pain or other symptoms capable of lay observation.  McLendon, supra; see also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court held that an examination must be conducted where the record before the Secretary (1) contains competent evidence that the veteran has persistent or recurrent symptoms of disease and (2) indicates that those symptoms may be associated with his active military service).

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the appellant for a VA examination(s) to determine the nature and etiology of the appellant's
disabilities to include heart problems (also claimed as irregular heart beat), right testicular atrophy, hearing loss disability, eye disability, sexual dysfunction for loss of reproductive organ, left leg disability, sleep apnea, neck/head disability, loss of energy/fatigue, and residuals of cancer and treatments claimed as secondary to radiation exposure.  The claims file must be made available to the examiner for review.  The examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disabilities are attributable to service to include any in-service manifestations.  The examiner should also address whether any disability is related to radiation exposure.  The examiner should also address whether the atrophy of the right testicle caused and/or aggravated the creative organ loss of ejaculation.  The examiner must provide a rationale for all opinions rendered.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

